Citation Nr: 1004555	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  03-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for coronary artery 
disease and residuals of a myocardial infarction (heart 
disability), also claimed as secondary to a service-
connected respiratory disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit on 
appeal.

This appeal has a protracted procedural history with 
multiple Board remands and hearings.  The Board finds that 
it is not necessary to detail this procedural history at 
this time.  For the reason discussed, an additional 
development is required.  


REMAND

The claim currently in appellate status is a claim for 
service connection for a heart disability.  In part, the 
Veteran asserts that this disability is secondary to a 
respiratory disability.  In a March 2008 rating decision, 
the RO granted service connection for a respiratory 
disability, evaluating the disability as 100 percent 
disabling.  In a June 2009 rating decision, the RO continued 
the 100 percent rating.  However, in a July 2009 rating 
decision the RO proposed to sever service connection for the 
respiratory disability.  At the time of the July 2009 BVA 
hearing regarding the issue of service connection for a 
heart disability, it was discussed that the Veteran had 
requested a hearing regarding the issuance of severance.  No 
final decision regarding severance has been issued.

The Board finds that the issue presently in appellate status 
must be deferred pending further development of the issue of 
severance of service connection of the respiratory 
disability.  As the claim is asserted, in part, to be 
secondary to the respiratory disability, the issues are 
inextricably intertwined.  That is, severance of service 
connection for the respiratory disability will affect 
adjudication of the claim for service connection for a heart 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, the Board sends the claims file back to 
the RO in order to allow for this development.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
The Veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:

The RO should complete all necessary 
action regarding the issue of severance 
of service connection for a respiratory 
disability.  Once the issue of severance 
is resolved or in appellate status, the 
RO should ensure full compliance with 
the continuing duty to notify and assist 
the Veteran regarding the issue of 
service connection for a heart 
disability.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his attorney should be furnished a 
Supplemental Statement of the Case regarding all issues in 
appellate status, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims (Court).  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of the appellant's appeal.  
38 C.F.R. § 20.1100(b) (2009).




